FILED

2019
UNITED STATES DisTRIcTcouRT = “21! vcoun
DISTRICT OF MONTANA SiSict OF Montana
BILLINGS DIVISION putings

NATIVE ECOSYSTEM COUNCIL,
Plaintiff,
vs.

JOHN MEHLHOFF, State Director,
Bureau of Land Management, an
agency of the United States; DAVID
BERNHARDT, Secretary,
Department of the Interior; and
CORNELIA HUDSON, Field
Manager for the BLM’s Dillon Field
Office,

Defendants.

 

 

CV-19-67-BLG-SPW-TJC

ORDER

Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

IT IS HEREBY ORDERED:

1. The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

2. Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and
recommendations for the disposition of all motions excepted from the Magistrate
Judge’s jurisdiction by 28 U.S.C. §636(b)(1)(A).

3. The Clerk of Court is directed to forthwith notify the parties of the
making of this Order.

DATED this 21st day of October, 2019.

Aan Piedtte,

Honorable Susan P. Watters
United States District Judge
